DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2018/0120007) in view of Lourenco et al. (US 2011/0214839).
In regard to claim 1, fig. 1-3 of Watanabe discloses a liquefaction system (Abstract), the system comprising: 
a first compressor (37); 
a recovery system (32, 33) in fluid communication with the first compressor (37), the recovery system comprising,
a first heat exchanger (32) configured to receive a first vapor (31) comprising nitrogen and a mixed refrigerant including hydrocarbons from the first compressor (37) and a cold fluid Watanabe teaches G2 is nitrogen and G10/G1 is a hydrocarbon see at least ¶ 0033, 0040. 
a separator (33) configured to receive the mixture of hydrocarbon rich liquid and nitrogen rich vapor (stream 31, G30) from the first heat exchanger (32), and to separate the hydrocarbon rich liquid (34, G10) and the nitrogen rich vapor [G2] (see at least fig. 3; ¶ 0033, 0040, 0045-0052, 0060), and 
Watanabe teaches a conduit (35) carrying the cold fluid (LNG) in fluid communication with the first heat exchanger (32) and wherein the conduit (35) comprises an opening-closing valve (351) and is enabled to adjust the flow rate of the cold fluid (LNG) to be supplied to the heat exchanger [32] (See fig. 3; ¶ 0052, 0060), but does not explicitly teach the conduit including a first portion terminating at a storage vessel and a second portion branching from the first portion at a first conduit location and rejoining the first portion at a second conduit location, wherein the second portion is in fluid communication with the first heat exchanger. 
However, Lourenco teaches an apparatus and method a heat exchange between a natural gas in a natural gas flow line (1/2) for storage in to a gas storage cavern and liquid natural gas (LNG stream 8/10/11) passing through a heat exchanger (30) to cool natural gas, wherein a conduit including a first portion (conduit 8,9,13) terminating at a storage vessel (33) and a second portion (10/11) branching from the first portion (8, 9, 13) at a first conduit location (the point wherein conduit 10 branch off from 9) and rejoining the first portion at a second conduit location (at a point wherein 11 join conduit 13), wherein the second portion (10/11) is in fluid communication with the first heat exchanger [30] (See fig. 1; ¶ 0008, 0010). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the cold fluid conduit Watanabe by having a branch off conduit from the main conduit of the cold fluid line to be in fluid communication with the heat exchanger, as taught by Lourenco, for the purpose of efficiently circulate the cold fluid to the heat exchanger as desired, for example based on the cooling need. 
In regard to claim 5, Watanabe discloses the liquefaction system of claim 1, wherein the first compressor (3) includes a seal assembly comprising at least one dry seal (e.g., dry gas seal 17A and second labyrinth seal 16B) that is configured to receive at least a portion of the nitrogen rich vapor (G2/34) from the separator (See Watanabe ¶ 0037-0039). Watanabe teaches the second seal gas G2 is supplied from an external supply source 21 illustrated in FIG. 1, 2 to the third space S3 and leaks out from the second labyrinth seal 16B (which is a dry seal), thereby flowing into the second space S2 (see para. 0039, fig. 2).
In regard to claim 18, Watanabe in view of Lourenco discloses the liquefaction system of claim 1, wherein Lourenco further comprising a first valve (37) positioned between the first and second conduit locations and a second valve (38) positioned between the first heat exchanger (30) and the second conduit location (See Lourenco, fig. 1).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the system of Watanabe by configuring a first and second valve on the first and second portions of the conduit, as taught by Lourenco, for the purpose of efficiently controlling the flow of the cold into the heat exchanger as desired. 


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Lourenco as applied to claim 1 above, and further in view of Butwell et al. (2002/0162452).
In regard to claim 2, Watanabe discloses the liquefaction system of claim 1, but does not teach a nitrogen removal assembly positioned upstream of the first heat exchanger, the nitrogen removal assembly being configured to produce the first vapor from a second vapor comprising mixed refrigerant and nitrogen, wherein the first vapor possesses less nitrogen than the second vapor.
However, fig. 3, 6 of Butwell teaches a pressure swing adsorption process for the separation of nitrogen from a mixture of hydrocarbon, the system comprise a recovery system that comprises a nitrogen removal assembly (2/Rate PSA, 3 equilibrium PSA), wherein a gaseous stream that comprises hydrocarbon and nitrogen purified through the nitrogen removal assembly and configured to produce a first vapor (W2) from a second vapor (W/W1) comprising hydrocarbon and nitrogen, wherein the first vapor (W2) possesses less nitrogen than the second vapor [W/W1] (See Table 3; ¶ 0053, 0073-0076; fig. 3, 4, 6).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the modified system of Watanabe by implementing a nitrogen removal assembly to remove a portion of the nitrogen, as taught by Rowles, for the purpose of reducing the nitrogen concertation of the first vapor and also to reduce workload on the downstream nitrogen separator of Watanabe. 
In regard to claim 3, Watanabe in view of Butwell discloses the liquefaction system of claim 2, wherein Watanabe in view of Butwell further teach the nitrogen removal assembly includes an adsorption bed (See (2/Rate PSA of Butwell). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, for the modified nitrogen removal assembly of Watanabe to includes an adsorption bed, as taught by Rowles, to efficiently remove the nitrogen from the first vapor because adsorption beds are known and advantages for low cost, high efficiency, minimization of chemical or biological sludge and regeneration of absorbent. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Lourenco as applied to claim 1 above, and further in view of Hoffart et al. (US 6,295,833).
In regard to claim 9, Watanabe discloses the liquefaction system of claim 1, but does not teach a pump configured to receive the hydrocarbon rich liquid from the separator and to pump the hydrocarbon rich liquid to a storage vessel.
However, Hoffart teaches a closed loop single mixed refrigerant process and system, wherein a hydrocarbon stream is separated in separator 60 where a flash gas stream is recovered via a line 66 and liquefied natural gas is recovered via line 62 and pumped through (pump 82) and passed to storage 64 (See fig. 4). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the liquefaction system of Watanabe by implementing a pump and a storage to receive the hydrocarbon rich liquid from the separator, as taught by Hoffart, for the purpose storing the hydrocarbon rich liquid with desired pressure for further use or for transportation to other areas. 

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive.
Applicant's arguments (page 9) that the alleged benefits of modifying Watanabe according to Lourenco (“for the purpose of efficiently circulating the cold fluid to the heat exchanger as desired” Office Action, p. 4) are already possessed by Watanabe alone. Accordingly, the alleged benefits of Lourenco are of no relevance to Watanabe, and fail to provide the necessary objective motivation to combine the teachings of Lourenco with Watanabe. Pursuant to M.P.E.P. § 2143.01(IV), without an objective reason to modify Watanabe in view of the teachings of Lourenco, the proposed combination of Watanabe and Lourenco is prohibited. As Office Action acknowledges that Watanabe alone fails to teach or suggest the recited “conduit” of claim 1, absent the combination of Watanabe and Lourenco, the Office Action fails to support the alleged case of prima facie obviousness of claim 1.
In response, examiner respectfully disagree. Watanabe teaches the refrigerant supply line 35 of one or more embodiments uses the LNG purified in an LNG plant and use the refrigerant supply line 35 supplies the LNG to the heat exchanger (cooling section 32) as a refrigerant for cooling the mixed gas G3 with the cooling section 32 (See ¶ 0060, fig. 3), except branching of the LNG (35) into a first portion and a second portion and using the LNG as a refrigerant in the heat exchanger. However, Lourenco teaches independently controlling the flow of the cold fluid (LNG refrigerant) into a heat exchanger, e.g., by implementing independent flow lines (a first portion 13 and a second portion 13) and flow control valves (37, 38) to control the flow of the refrigerant into and from the heat exchanger. Therefore, it is well known in the art for a refrigerant line to have multiple flow line (conduits) from a source to independently control the supply of the refrigerant so as to efficiently circulate the refrigerant based on the cooling needs. Therefore, the argument is not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        





/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763